Citation Nr: 1816340	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-17 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to March 1973, as well as subsequent periods of non-federalized National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran testified during a Board hearing conducted by the undersigned Veterans Law Judge.  

In December 2015, the Board remanded the Veteran's claims seeking service connection for neck and back disorders for further development and a claim seeking service connection for a psychiatric disorder for the issuance of a statement of the case.  Upon remand, the RO issued the requested statement of the case, but as the Veteran did not perfect an appeal of this claim, this issue is not currently before the Board.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claims, inter alia, for the AOJ to request the entirety of the Veteran's National Guard treatment and personnel records.  On remand, National Guard records dated from 1985-1987 were obtained; however, available personnel records reflect that such service began in at least 1983 and the Veteran reports a start date in 1981.  See, e.g., 1985-6 Report of Separation and Record of Service, noting a prior Reserve term of 2 years.  Therefore, as the entirety of his National Guard records have not been obtained, it is not clear that an additional search would be futile, and another remand in this matter is required.  The Veteran should be advised in the event these records are not obtained.  Additionally, as the AOJ requested that the Veteran submit a copy of the "paragraph" referenced at the Board hearing as opposed to the "photograph" as requested in the prior remand, this typographical error should be corrected on remand.  All outstanding treatment records should also be secured, to include the records from the Veteran's Vocational Rehabilitation MRI occurring after March 1997 and his Workers' Compensation injuries in 1988/89 and 1995.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit a copy of the photograph of the in-service hazing incident discussed at his Board hearing.

2.  Request from the appropriate repository all service treatment and personnel records from the Veteran's period of service with the New Jersey and Florida Army National Guard through 1987, including any record of a waiver for preexisting back and neck disorders and any records provided by the Veteran in conjunction with his application for service.  In this regard, the Board acknowledges that National Guard records dated from 1985-1987 have been obtained; however, available personnel records reflect that such service began in at least 1983 and the Veteran reports a start date in 1981.  See, e.g., 1985-6 Report of Separation and Record of Service, noting a prior Reserve term of 2 years. 

3.  If, following completion of item (2) above, no additional National Guard records are available, advise the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Obtain any available VA treatment records.
5.  With any necessary assistance from the Veteran, obtain the following:

(a.)  all relevant records from Florida Division of Vocational Rehabilitation, to include a report of an MRI performed after 1997;
(b.)  all Workers' Compensation records from a custodial injury in 1988/89 and 1995; and
(c.) any outstanding relevant private treatment records, to include from Dr. Stitham.

6.  Then, after taking any additional development deemed necessary, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

